DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2021 and 02/11/2022 were  considered by the examiner. Initialed copy(ies) of the IDS(s) are included.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-7 are  of U.S. Patent No. 10,997,716 (herein referred to as Patent’716). Although the claims at issue are not identical, they are not patentably distinct from each other because as the instant claims does not directly cite acquiring a first image with a first image acquisition sequence. 

Instant Claims
US Patent No.: 10,997,716
1. A method for performing medical diagnostic imaging of a subject with reduced contrast agent dose, the method comprising: 
3. A method for medical diagnostic imaging with reduced contrast agent dose, the method comprising:
a) acquiring a first image with a first image acquisition sequence; 
a) performing diagnostic imaging of a subject to produce a low-contrast agent dose image acquired with a low contrast agent dose administered to the subject, where the low contrast agent dose is less than a full contrast agent dose, and a zero-contrast agent dose image acquired with zero contrast agent dose administered to the subject; wherein the low-contrast agent dose image and the zero-contrast agent dose image are acquired using a common imaging modality;
b) acquiring a second image with a second image acquisition sequence distinct from the first image acquisition sequence, wherein the first image and the second image are acquired using a common imaging modality and with a zero contrast agent dose or low contrast agent dose administered to the subject, where the low contrast agent dose is less than a full contrast agent dose;

c) processing the first image and the second image to co-register and normalize the images to adjust for acquisition and scaling differences; 
b) pre-processing the low-contrast agent dose image and zero-contrast agent dose image to co-register and normalize the images to adjust for acquisition and scaling differences;
and d) applying the first image and the second image as input to a deep learning network (DLN) to generate as output of the DLN an image of the subject with an enhanced quality
c) applying the low-contrast agent dose image and the zero-contrast agent dose image as input to a deep learning network (DLN) to generate as output of the DLN a synthesized full-dose contrast agent image of the subject; wherein the DLN has been trained by applying zero-contrast agent dose images and low-contrast agent dose images as input and full-contrast agent dose images as reference ground-truth images.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7 and 9-10  are rejected under 35 U.S.C. 103 as being unpatentable over Zaharchuk et al (US Patent No.: 10,096,109) in view of Martin-Gonzalez et al (NPL titled: Image fusion performed with noncontrast computed tomography scans during endovascular aneurysm repair). 
 	As to independent claim 1, Zaharchuk discloses a method for performing medical diagnostic imaging of a subject with reduced contrast agent dose (improving the quality of medical images with multi-contrast imaging – see col 1, lines 7-9), the method comprising: a) acquiring a first image with a first image acquisition sequence (103 multiple image with different contrast - see column  3, lines 56-60); b) acquiring a second image with a second image acquisition sequence distinct from the first image acquisition sequence (103 multiple image with different  contrast– see column  3, lines 56-60), wherein the first image and the second image are acquired using a common imaging modality (for e.g. a magnetic resonance imager ( MRI ) – see col 2, lines 45-47); c) processing the first image and the second image to co-register and normalize the images to adjust for acquisition and scaling differences (non-local mean filtering – see col 4, lines 24-31); and d) applying the first image and the second image as input to a deep learning network (DLN) to generate as output of the DLN an image of the subject with an enhanced quality (note the multi-contrast images are feed into a deep network – see col 4, lines 40-47).
 	However, Zaharchuk does not expressly disclose wherein the imaging is performed with a zero contrast agent dose or low contrast agent dose administered to the subject, where the low contrast agent dose is less than a full contrast agent dose.
 	Martin-Gonzalez discloses an image fusion method (see abstract) including wherein the imaging is performed with a zero contrast agent dose (see page 53, Case Report, [p][004]) or low contrast agent dose administered to the subject, where the low contrast agent dose is less than a full contrast agent dose (minimum amount of contrast - see page 53, Case Report, [p][005]).
 	Zaharchuk & Martin-Gonzalez are combinable because they are directed to image registration.	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the image fusion method  of Martin-Gonzalezas a modification to the improving the quality of medical images with multi-contrast imaging of Zaharchuk.
 The suggestion/motivation for doing so would have been to minimize the risk of contrast-induced nephropathy in patients with CKD, preoperative magnetic resonance angiography-gadolinium registered to an intraoperative rotational system is also an option to perform image fusion (see page 54, Discussion, [p][004]).
 Therefore, it would have been obvious to combine Martin-Gonzalez with Zaharchuk  to obtain the invention as specified in claim 1. 

 	As to claim 5, Zaharchuk does not teach the method  wherein the low contrast agent dose is less than 10% of a full contrast agent dose.
 	Martin-Gonzalez discloses the method  wherein the low contrast agent dose is less than a full contrast agent dose (minimum amount of contrast - see page 53, Case Report, [p][005]). Therefore combining Martin-Gonzalez and Zaharchuk  would meet the claim limitations for the same reasons as previously discussed in claim 4.
 	Note the discussion above, none of the cited reference disclose that the dose is less than 10%. However, It would have been obvious for one of ordinary skill in the art to have the low contrast agent dose is less 10% than a full contrast agent dose to reduce the amount of contrast while still achieving the desire image resolution and  detail since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).

 	As to claim 6, Zaharchuk teaches the method wherein the common imaging modality is selected from the group consisting of angiography, fluoroscopy, computed tomography (CT), ultrasound, and magnetic resonance imaging (see col 6, lines 1-2).

  	As to claim 7, Zaharchuk  teaches the method wherein the common imaging modality is magnetic resonance imaging (see col 6, lines 1-2), and a full contrast agent dose is at most 0.1 mmol/kg Gadolinium MRI contrast. It would have been obvious for one of ordinary skill in the art to have the full contrast agent dose is at most 0.1 mmol/kg Gadolinium MRI contrast. to reduce the amount of contrast while still achieving the desire image resolution and  detail since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).

 	As to claim 9, Zaharchuk  teaches the method wherein the first image acquisition sequence is selected from a Tiw, T2w, FLAIR, or DWI sequence (see col 6, lines 14-16).

 	As to claim 10, Zaharchuk  teaches the method wherein the second image acquisition sequence is selected from a Tiw, T2w, FLAIR, or DWI sequence (see col 6, lines 14-16).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zaharchuk et al (US Patent No.: 10,096,109) in view of Martin-Gonzalez et al (NPL titled: Image fusion performed with noncontrast computed tomography scans during endovascular aneurysm repair) as applied to claim 1 further in view of Chen et al (NPL titled: Low-Dose CT With a Residual Encoder-Decoder Convolutional Neural Network) and Ewing et al (Pub No.: 20100198054). 
 	As to claim 2, Zaharchuk teaches the method of wherein the DLN is trained using a training dataset including reference ground-truth images (102 – see Fig 1) however, the combination of Zaharchuk and Martin-Gonzalez as a whole does not expressly disclose wherein the training includes full-contrast agent dose images acquired with a full contrast agent dose administered.
 	Chen discloses a low-dose CT capture method wherein the training includes full-contrast agent dose images acquired with a full contrast agent dose administered (the proposed network is an end-to-end mapping from low-dose CT images to normal-dose images – see section 5, [p][001]).
 	Zaharchuk, Chen & Martin-Gonzalez are combinable because they are directed to image registration. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the low-dose CT capture method of Chen to the improving the quality of medical images with multi-contrast imaging of Zaharchuk as modified by Martin-Gonzalez.
 The suggestion/motivation for doing so would have been to for designing a symmetrical convolutional and convolutional neural network which can perform noise suppression, structural preservation, and lesion detection at a high computational speed (see section IV, [p][001]).
 Therefore, it would have been obvious to combine Chen with Zaharchuk  as modified by Martin-Gonzalez to obtain the invention as specified in claim 2. 
  	Note the discussion above; the combination of Zaharchuk, Chen and Martin-Gonzalez as a whole does not expressly disclose zero-contrast agent dose images acquired with different imaging sequences.
 	Ewing discloses a MRI estimation of contrast agent including wherein  a zero-contrast agent dose images acquired with different imaging sequences (see [p][048] – where a pre-contrast image set and post-contrast set are capture and used for training).
 	Zaharchuk, Chen, Ewing & Martin-Gonzalez are combinable because they are directed to image registration. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the MRI estimation of contrast agent of Ewing to the improving the quality of medical images with multi-contrast imaging of Zaharchuk as modified by Martin-Gonzalez and Chen.
 The suggestion/motivation for doing so would have been to for generating a set of training images that are physically meaningful, independent from system gain, and sensitive to the amount of the contrast concentration (see [p][0048]). Therefore, it would have been obvious to combine Ewing with Zaharchuk  as modified by Martin-Gonzalez and Chen to obtain the invention as specified in claim 2

As to claim 3, all the limitations are addressed in claim 2 above except wherein the training dataset including low-contrast agent dose images acquired with low contrast agent dose. Chen discloses a low-dose CT capture method wherein the training includes low-contrast agent dose images acquired with low contrast agent dose (the proposed network is an end-to-end mapping from low-dose CT images to normal-dose images – see section 5, [p][001]). Therefore combining Ewing with Zaharchuk  as modified by Martin-Gonzalez and Chen would meet the claim limitations for the same reasons as previously discussed in claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zaharchuk et al (US Patent No.: 10,096,109) in view of Martin-Gonzalez et al (NPL titled: Image fusion performed with noncontrast computed tomography scans during endovascular aneurysm repair) as applied to claim 1 further in view of Ewing et al (Pub No.: 20100198054). 
 	As to claim 4, the combination of Zaharchuk and Martin-Gonzalez as a whole does not expressly disclose wherein the zero-contrast agent dose images are acquired with different imaging sequences.
 	Ewing discloses a MRI estimation of contrast agent including wherein  a zero-contrast agent dose images acquired with different imaging sequences (see [p][048]).
 	Zaharchuk, Ewing & Martin-Gonzalez are combinable because they are directed to image processing. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the MRI estimation of contrast agent of Ewing to the improving the quality of medical images with multi-contrast imaging of Zaharchuk as modified by Martin-Gonzalez.
 The suggestion/motivation for doing so would have been to for generating a set of training images that are physically meaningful, independent from system gain, and sensitive to the amount of the contrast concentration (see [p][0048]). Therefore, it would have been obvious to combine Ewing with Zaharchuk  as modified by Martin-Gonzalez to obtain the invention as specified in claim 4. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zaharchuk et al (US Patent No.: 10,096,109) in view of Martin-Gonzalez et al (NPL titled: Image fusion performed with noncontrast computed tomography scans during endovascular aneurysm repair) as applied to claim 1 further in view of Chen et al (NPL titled: Low-Dose CT With a Residual Encoder-Decoder Convolutional Neural Network).
 	As to claim 8, the combination of Zaharchuk and Martin-Gonzalez as a whole does not expressly disclose wherein the DLN is an encoder-decoder convolutional neural network (CNN) including bypass concatenate connections and residual connections.
 	Chen discloses a low-dose CT capture method wherein the DLN is an encoder-decoder convolutional neural network (CNN) including bypass concatenate connections and residual connections (note that the network is a residual encoder-decoder includes shortcut connections – see section D and abstract).
 	Zaharchuk, Chen & Martin-Gonzalez are combinable because they are directed to image registration. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the low-dose CT capture method of Chen to the improving the quality of medical images with multi-contrast imaging of Zaharchuk as modified by Martin-Gonzalez.
 The suggestion/motivation for doing so would have been to for designing a symmetrical convolutional and convolutional neural network which can perform noise suppression, structural preservation, and lesion detection at a high computational speed (see section IV, [p][001]). Therefore, it would have been obvious to combine Chen with Zaharchuk  as modified by Martin-Gonzalez to obtain the invention as specified in claim 8. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zaharchuk et al (US Patent No.: 10,096,109) in view of Martin-Gonzalez et al (NPL titled: Image fusion performed with noncontrast computed tomography scans during endovascular aneurysm repair) as applied to claim 1 further in view of Zhukov et al (Pub No.: 20120177280).
As to claim 11, Zaharchuk  teaches the method wherein processing the first image and the second image to co-register and normalize the images comprises normalizing the intensity within each contrast (non-local mean filtering – see col 4, lines 24-31); however, does not expressly disclose the co-register and normalize done via histogram matching on median.
Zhukov discloses a method for analyzing cells including wherein the co-register and normalize done via histogram matching on median (see [p][0056]).
 	 Zaharchuk, Zhukov & Martin-Gonzalez are combinable because they are directed to image registration. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the cell detection method of Zhukov to the improving the quality of medical images with multi-contrast imaging of Zaharchuk as modified by Martin-Gonzalez.
 The suggestion/motivation for doing so would have been to for the detection, diagnosis, and/or prognosis of cancer in a person or animal by analyzing centrosomal feature (see [p][0005]). Therefore, it would have been obvious to combine Zhukov with Zaharchuk  as modified by Martin-Gonzalez to obtain the invention as specified in claim 11. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zaharchuk et al (US Patent No.: 10,096,109) in view of Martin-Gonzalez et al (NPL titled: Image fusion performed with noncontrast computed tomography scans during endovascular aneurysm repair) as applied to claim 1 further Tustison et al (NPL titled: Improved N3 bias correction)
 	As to claim 12, the combination of Zaharchuk and Martin-Gonzalez as a whole does not expressly disclose wherein processing the first image and the second image comprises including a bias field correction to correct the bias field distortion via a N4ITK algorithm.
 	Tustison discloses a method for bias field correction wherein processing the first image and the second image comprises including a bias field correction to correct the bias field distortion via a N4ITK algorithm (see algorithm 1). 
 	Zaharchuk, Chen & Martin-Gonzalez are combinable because they are directed to image registration. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the bias field correction method of Tustison to the improving the quality of medical images with multi-contrast imaging of Zaharchuk as modified by Martin-Gonzalez.
 The suggestion/motivation for doing so would have been to for performing bias correction of various medical image data by coupling a robust B-spline approximation algorithm with a modified optimization strategy which includes a multiresolution option to capture a range of bias modulation (see section IV, [p][001]). Therefore, it would have been obvious to combine Tustison with Zaharchuk  as modified by Martin-Gonzalez to obtain the invention as specified in claim 12. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zaharchuk et al (US Patent No.: 10,096,109) in view of Martin-Gonzalez et al (NPL titled: Image fusion performed with noncontrast computed tomography scans during endovascular aneurysm repair) as applied to claim 1 further Simonyan et al (NPL titled: VERY DEEP CONVOLUTIONAL NETWORKS FOR LARGE-SCALE IMAGE RECOGNITION)
 	As to claim 13, the combination of Zaharchuk and Martin-Gonzalez as a whole does not expressly disclose wherein processing the first image and the second image comprises using a trained classifier (VGG16) to filter out abnormal slices.
 	Simonyan discloses a deep convolutional network including wherein processing the first image and the second image comprises using a trained classifier (VGG16) to filter out abnormal slices (see section 3)
 	Zaharchuk, Simonyan & Martin-Gonzalez are combinable because they are directed to image processing. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the deep convolutional network of Simonyan to the improving the quality of medical images with multi-contrast imaging of Zaharchuk as modified by Martin-Gonzalez.
 The suggestion/motivation for doing so would have been for performing image classification and localization as a part of a simple pipeline method (see section 1, [p][003]). Therefore, it would have been obvious to combine Simonyan with Zaharchuk  modified by Martin-Gonzalez to obtain the invention as specified in claim 13. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jensen (Pub No.: US 20190122348) discloses T Simulated Post-Contrast T1-Weighted Magnetic Resonance Imaging.
MARSCHNER et al (Pub No.: US 20180089863) discloses METHOD AND DEVICE FOR MAGNETIC RESONANCE IMAGING WITH IMPROVED SENSITIVITY BY NOISE REDUCTION. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        September 9, 2022